Wheeler, J.
Unquestionably, by the Common Law, the rule was inflexible, that every offence must be charged with a venue; that is, the neighborhood, place or county in which the fact happened; and this must always be within the jurisdiction of the Court. The venue was regarded as matter of substance, and therefore, at Common Law, when the offence was committed in one county, and consummated in another, the venue could be laid in neither, and the offender went altogether unpunished. The great inconvenience arising from this rule of the Common Law, has been remedied by Statute in England, and probably in most of the States. (1 Chitt. Crim. Law, 177-8, n.; 4 Bl. Com. 303.) In this State, we have no Statute applicable to this offence, which changes or remedies the Common Law rule; but it is affirmed by Statute as the general rule, that criminal prosecutions shall always be in the county where the crime or offence was committed. (Hart. Dig. Art. 667.) It is "clear, therefore, that the present indictment is bad for the want of a venue. And, as suggested by the Attorney General, it is at least very questionable, whether further legislation, analogous to that of those States to whose legislation reference is made, will not become necessary to enable the State to maintain prosecutions, for the offence charged in those counts in the indictment, which were quashed by the Court, and which, only, are before us upon this appeal. The judgment is affirmed.
Judgment affirmed.